—Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 28, 1993, which dismissed claimant’s appeal from a decision of an Administrative Law Judge.
In dismissing the appeal, the Board noted that it had been processed through inadvertence and that there had been no actual request for an appeal; rather, claimant had applied to reopen the decision of an Administrative Law Judge denying his claim for unemployment insurance benefits. The Board did not reopen the hearing, however, noting that claimant had been offered five opportunities to testify but had failed to appear. Under the circumstances, it cannot be said that the Board abused its discretion by not reopening the hearing.
Cardona, P. J., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the décision is affirmed, without costs.